NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                             FOR THE NINTH CIRCUIT
                                                                             FEB 25 2022
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
JEFFERY KINZLE,                                  No.   20-35747

              Petitioner-Appellant,              D.C. No. 2:14-cv-00703-JCC

 v.
                                                 MEMORANDUM*
ERIC JACKSON,

              Respondent-Appellee,

 and

STATE OF WASHINGTON; PATRICK
R. GLEBE,

              Respondents.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                      Argued and Submitted February 7, 2022
                               Seattle, Washington




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: BYBEE and CHRISTEN, Circuit Judges, and SELNA,** District Judge.

      Petitioner Jeffrey Kinzle seeks relief from the district court’s denial of his

federal habeas petition. Although Kinzle concedes that he was mentally competent

to stand trial and engage in plea negotiations through the duration of proceedings,

he alleges that his trial counsel was deficient for failing to investigate, discover,

and address his mental condition, thereby depriving him of the ability to

intelligently consider and accept a plea agreement. The district court granted

deference to the last-reasoned state court opinion from the Commissioner of the

Washington Supreme Court (Commissioner) under 28 U.S.C. § 2254(d). We have

jurisdiction under 28 U.S.C. §§ 1291 and 2253, and we deny the petition.

       Under the Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA), we defer to the state court decision on the merits of any claim unless

that decision was “contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States.”

Staten v. Davis, 962 F.3d 487, 494 (9th Cir. 2020) (quoting 28 U.S.C.

§ 2254(d)(1)). When evaluating a petition under AEDPA deference, we look to the

last-reasoned state court decision. Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018);



      **
             The Honorable James V. Selna, United States District Judge for the
Central District of California, sitting by designation.
                                            2
Barker v. Fleming, 423 F.3d 1085, 1091 (9th Cir. 2005). Where “the last reasoned

decision adopted or substantially incorporated the reasoning from a previous

decision” it is “reasonable for the reviewing court to look at both decisions to fully

ascertain the reasoning of the last decision.” Id. at 1093.

      Here, the Commissioner incorporated the reasoning of the Washington Court

of Appeals when evaluating Kinzle’s IAC claim. The Commissioner recited and

applied the appropriate prejudice standard, requiring Kinzle to demonstrate a

“reasonable probability” that he would have accepted the plea agreement absent his

counsel’s allegedly deficient performance. See Lafler v. Cooper, 566 U.S. 156,

163–64 (2012). The Commissioner’s reasoning—that the relationship between the

allegedly deficient performance and Kinzle’s decision to reject the plea agreement

was “too speculative” to establish a reasonable probability of a different

result—was not “unreasonable” in light of the circumstances. Even crediting as

relevant Kinzle’s declaration that he would have accepted the plea had he been in a

better mental state, the record provides ample evidence to the contrary.

Throughout proceedings in state court, Kinzle made cogent statements about his

decision to reject the plea at issue here and go to trial—as well as about the reasons

for his disagreements with his lawyer. Indeed, he accepted a separate plea related

to his failure to register as a sex offender. Moreover, as the Commissioner and


                                           3
Washington Court of Appeals noted, the logical chain necessary to demonstrate

prejudice would have required that any investigation by Kinzle’s counsel prompt

changes to Kinzle’s treatment plan sufficient to induce this desired mental state,

presumably while simultaneously securing a continuance of proceedings. Neither

Kinzle’s nor his expert’s declaration demonstrates a reasonable probability that an

investigation would have resulted in such an outcome. Accordingly, based on the

evidence in the record, the Commissioner did not unreasonably apply clearly

established federal law.

      PETITION DENIED




                                          4